

113 SRES 254 ATS: Designating November 2, 2013, as National Bison Day.
U.S. Senate
2013-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 254IN THE SENATE OF THE UNITED STATESSeptember 24, 2013Mr. Enzi (for himself, Mr. Johnson of South Dakota, Ms. Baldwin, Mr. Cochran, Mrs. Gillibrand, Mr. Heinrich, Ms. Heitkamp, Mr. Hoeven, Mr. Johanns, Mr. Lee, Mr. Moran, Mr. Portman, Mr. Schumer, Mr. Tester, Mr. Thune, Mr. Udall of New Mexico, Mr. Whitehouse, Mr. Hatch, Mr. Bennet, Mr. Roberts, Mr. Wicker, Mr. Inhofe, Mr. Cornyn, Mr. Markey, and Mr. Donnelly) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 29, 2013Committee discharged; considered and agreed toRESOLUTIONDesignating November 2, 2013, as
		  National Bison Day.Whereas bison are considered a historical symbol of the
			 United States;Whereas bison were integrally linked with the economic and
			 spiritual lives of many Indian tribes through trade and sacred
			 ceremonies;Whereas there are more than 60 Indian tribes participating
			 in the Intertribal Buffalo Council;Whereas numerous members of Indian tribes are involved in
			 bison restoration on tribal land;Whereas members of Indian tribes have a combined herd on
			 more than 1,000,000 acres of tribal land;Whereas the Intertribal Buffalo Council is a tribal
			 organization incorporated pursuant to section 17 of the Act of June 18, 1934
			 (commonly known as Indian Reorganization Act) (25 U.S.C.
			 477);Whereas bison can play an important role in improving the
			 types of grasses found in landscapes to the benefit of grasslands;Whereas a bison has been depicted on the official seal of
			 the Department of the Interior since 1912;Whereas bison hold significant economic value for private
			 producers and rural communities;Whereas, as of 2007, the United States had 4,499 bison
			 producers creating jobs and providing a sustainable and healthy meat source
			 contributing to the food security of the United States;Whereas a bison is portrayed on 2 State flags;Whereas the bison has been adopted by 3 States as the
			 official mammal or animal of those States;Whereas the buffalo nickel played an important role in
			 modernizing the currency of the United States;Whereas several sports teams have the bison as a mascot,
			 which highlights the iconic significance of bison in the United States;Whereas on December 8, 1905, William Hornaday, Theodore
			 Roosevelt, and others formed the American Bison Society in response to the near
			 extinction of bison in the United States;Whereas on October 11, 1907, the American Bison Society
			 sent 15 bison to the first big game refuge in the United States, which was
			 known as the Wichita Reserve Bison Refuge;Whereas in 2005, the American Bison Society was
			 reestablished, bringing together bison ranchers, managers from Indian tribes,
			 Federal and State agencies, conservation organizations, and natural and social
			 scientists from the United States, Canada, and Mexico to create a vision for
			 the North American bison in the 21st century;Whereas there are bison herds in National Wildlife Refuges
			 and National Parks;Whereas there are bison in State-managed herds across 11
			 States;Whereas there is a growing effort to celebrate and
			 officially recognize the historical, cultural, and economic significance of the
			 North American bison to the heritage of the United States; andWhereas members of Indian tribes, bison producers,
			 conservationists, sportsmen, educators, and other public and private partners
			 have participated in the first annual National Bison Day on November 1, 2012,
			 and are committed to continuing this tradition annually on the first Saturday
			 of November: Now, therefore, be itThat the Senate—(1)designates
			 November 2, 2013, the first Saturday of November, as National Bison Day;
			 and(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.